Citation Nr: 0806391	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-00 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for multiple sclerosis.  

2. Entitlement to service connection for a left shoulder 
disability.  

3. Entitlement to service connection for a left knee 
disability.  

4. Entitlement to a compensable rating for residuals of a 
right thumb fracture.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1987 to December 1992.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in September 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In November 2006, the veteran submitted to the RO a statement 
of a friend, who recalled the health troubles (numbness in 
the legs and knee problems) that the veteran had during 
service.  The Board received the statement in January 2007.  
This evidence was not accompanied by waiver of the right to 
have the evidence initially considered by the RO.  
Nevertheless, the evidence is cumulative, and in regard to 
the left knee disability it does not bear on the pivotal 
question of the presence of a current disability.  Further, 
regarding the reference to lower extremity numbness, the 
issue of multiple sclerosis is being remanded to the RO.  For 
these reasons, referral to the RO under 38 C.F.R. § 20.1304 
is not required.  

The claims of service connection for multiple sclerosis and a 
left shoulder disability are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. A left knee disability is not diagnosed.  

2. The residuals of a right thumb fracture are manifested by 
a palpable osteophyte and functional loss due to decreased 
range of motion, decreased strength, and pain.  




CONCLUSIONS OF LAW

1. A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2007).  

2. The criteria for a 10 percent rating for residuals of a 
right thumb fracture have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.40. 4.45, 4.59, 4.71a, 
Diagnostic Code 5228 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As for the right thumb claim, in July 2004, the RO provided 
content-complying VCAA notice on the underlying claim of 
service connection for residuals of a right thumb fracture.  
Where, as here, service connection has been granted and an 
initial disability rating has been assigned, the claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and 
§ 3.159(b)(1) is no longer applicable in the claim for the 
initial higher rating for residuals of a right thumb 
fracture.  Dingess at 19 Vet. App. 473.
 
As for the left knee claim, the RO provided pre-adjudication 
VCAA notice by letter, dated in July 2004.  The veteran was 
notified of the type of evidence necessary to substantiate 
the claim of service connection, namely, evidence of a 
current disability; evidence of an injury or disease in 
service or an event in service, causing injury or disease; 
and evidence of a relationship between the current disability 
and the injury, disease, or event in service.  The veteran 
was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
The veteran was asked to submit any evidence in his 
possession that pertained to the claim.  The notice also 
included the general provisions for the effective date of the 
claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); 

of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of service connection claim, 
except for the degree of disability assignable). 

To the extent that the RO provided VCAA notice on the degree 
of disability assignable after the initial adjudication of 
the claim, through a letter in March 2006, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  The procedural defect was 
cured as after the RO provided content-complying VCAA notice 
the claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in September 2006.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded the 
opportunity to testify at a personal hearing, but he declined 
a hearing.  The RO has obtained the veteran's service medical 
records and private medical records identified by the 
veteran, such as those from Baylor Medical Center, Parker 
College of Chiropractic, and physicians (S.T., M.D., and 
J.B., M.D.).  He has not identified any other pertinent 
evidence, to include VA records, for the RO to obtain on his 
behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection for a left knee disability, but 
further development in this respect is not required.  There 
is no record of a left knee disability, or complaints 
relative thereto, during service.  There is no competent 
evidence of persistent or recurrent symptoms relative to a 
left knee disability from the time of service until years 
later.  



Also, there is no current diagnosis of a left knee 
disability.  In short, the evidence does not indicate that a 
left knee disability at issue may be associated with service.  
Under these circumstances, a medical examination or medical 
opinion is not required for the claim under 38 C.F.R. § 
3.159(c)(4).  

As for the right thumb claim, VA conducted medical inquiry in 
the form of a VA compensation examination in August 2004, in 
an effort to substantiate the underlying claim of service 
connection for residuals of a right thumb fracture.  A record 
in the file indicates that the veteran failed to show for a 
VA examination (hand, thumb, fingers) that had been scheduled 
for August 2006.  In any event, there is no evidence in the 
record dated subsequent to the August 2004 VA examination 
that shows a material change in the disability to warrant a 
reexamination.  38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The veteran claims that he a left knee disability was noted 
during service, specifically at the time of his separation 
physical examination.  The veteran has also indicated that 
the problems with his left knee were subsequently associated 
with his multiple sclerosis.  

Service personnel records show that the veteran served on 
active duty from March 1987 to December 1992.  Service 
medical records to include the November 1992 report of his 
separation physical examination do not show any complaint, 
finding, history, treatment, or diagnosis of a left knee 
disability.  After service, medical records in the file, 
consisting of private reports, show that the veteran was seen 
with complaints referable to the left knee.  For example, in 
October 1995, the veteran reported that his left knee was 
beginning to bother him.  In November 1995, he was seen with 
complaints of left knee soreness.  In September 1998, he was 
seen with a complaint of left knee pain.  Still, the post-
service medical records do not show any evidence of a 
diagnosed left knee disability.  

Thus, as the record stands, there is no satisfactory proof 
that the veteran has a current diagnosis of a left knee 
disability.  In order to establish service connection, there 
must be a disability incurred or aggravated during service.  
Without evidence of a present disability, there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).



To the extent that the veteran relates a left knee disability 
to service, where as here, the determinative issue involves a 
question of medical causation, competent medical evidence is 
required to substantiate the claim.  The veteran as a lay 
person is not competent to offer an opinion on medical 
diagnosis or causation, and consequently his statements and 
testimony to that effect do not constitute favorable medical 
evidence to support the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Although the veteran is competent to describe symptoms 
pertaining to his condition (i.e., that is, symptoms capable 
of lay observation), the veteran is not competent to make a 
medical diagnosis of a condition that is medical in nature 
(i.e., not capable of lay observation).  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Board may consider only competent evidence to support 
its finding, and as there is no competent medical evidence of 
a current diagnosis of a left knee disability, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Higher Rating

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  



Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for 
consideration.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.



Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of- 
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

In this case, the service-connected residuals of a right 
thumb fracture has been rated noncompensable ever since 
service connection was established in June 2004, under 
38 C.F.R. § 4.71a, Diagnostic Codes 5299-5228.   Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned. 38 C.F.R. § 
4.27 (2007).  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number is "built up" with the first two 
digits being selected from that part of the schedule most 
closely identifying the part, and the last two digits being 
"99" for an unlisted condition. 

Under Diagnostic Code 5228, limitation of motion of the thumb 
with a gap of less than one inch (2.5 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers, warrants a noncompensable rating.  Limitation of 
motion of the thumb with a gap of one to two inches (2.5 to 
5.1 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, warrants a 10 percent 
rating.  

Other pertinent rating criteria include Diagnostic Code 5224, 
38 C.F.R. § 4.71a, for ankylosis of the thumb, which provides 
a 10 percent rating when there is favorable ankylosis and a 
20 percent rating when there is unfavorable ankylosis.  The 
Note to Code 5224 provides that it should be considered 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function.  

Under Diagnostic Code 5152, amputation of the thumb at the 
distal joint or through the distal phalanx warrants a minimum 
20 percent rating.  

In this case, during service in January 1992, the veteran 
suffered a distal phalanx avulsion fracture of the right 
thumb and an ulnar collateral metacarpophalangeal joint 
ligament rupture.  He also was diagnosed with a gamekeeper's 
thumb. After a time in a thumb cast, he underwent hand 
therapy and continued to be followed up through June 1992.  
Physical examination reports in service note that the veteran 
is right-handed.  

In connection with his application for disability benefits, 
he underwent a VA examination in August 2004.  The veteran 
complained that he currently had lost some of the extension 
and strength of the thumb.  He reported that he had pain with 
prolonged writing, for which he took pain medication.  The 
thumb pain reportedly did not interfere with work activities, 
except with writing and in daily activities he noted 
decreased grip strength and difficulty opening jars and other 
things requiring maximum grip.  On examination, there was 
tenderness at the carpal metacarpal joint and at the 
metacarpal phalangeal joint.  There was a palpable osteophyte 
at the metacarpal phalangeal joint.  There was decreased 
motion of the thumb.  He was not able to oppose the thumb all 
the way across the hand to the fifth metacarpal (he was about 
a centimeter short of reaching all the way across the hand).  
Abduction was to 60 degrees, and metacarpal phalangeal joint 
flexion was to 30 degrees. The ligaments were stable.  
Adduction strength, or first interosseous muscle strength, 
was 4/5, and abduction strength was 5/5.  X-rays of the right 
hand were notable for minimal degenerative joint disease of 
the second metaphalangeal joint.  The impression was that of 
chronic left thumb pain and decreased range of motion and 
strength.  The examiner commented that the veteran's current 
service-related thumb problems did not "incapacitate" him.  
 


Considering functional loss due to pain, decreased range of 
motion, and decreased strength, and the presence of a 
palpable osteophyte (which apparently was not noted in the X-
ray report), the findings on the VA examination more nearly 
approximate the criteria for a 10 percent rating, for 
limitation of motion of the joint under Diagnostic Code 5228.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

As the veteran's right thumb condition is not equivalent to 
amputation of the distal joint (or through distal phalanx), 
unfavorable ankylosis, or limitation of motion with a more 
than 2-inch gap between thumb and fingers in opposing the 
fingers, the criteria for a higher rating, or 20 percent, 
have not been met.  38 C.F.R. § 4.71a, Diagnostic Codes 5152, 
5224, 5228.  As noted, the medical evidence shows that the 
veteran's right thumb was not immobilized, despite the pain, 
and that it posed a minimal interference with work and daily 
activities.  

The Board concludes that, from the effective date of service 
connection in June 2004, the clinical findings have shown 
that the veteran meets the criteria for a 10 percent rating, 
but no higher. 


ORDER

Service connection for a left knee disability is denied.  

A rating of 10 percent for residuals of a right thumb 
fracture is granted, subject the law and regulations, 
governing the award of monetary benefits. 




REMAND

On the claim of service connection for multiple sclerosis, 
there are conflicting medical opinions regarding the initial 
manifestations of the disease.

On the claim of service connection for a left shoulder 
disability, the record does not contain sufficient medical 
evidence to decide the claim. 

For these reasons, under the duty to assist, 38 C.F.R. § 
3.159, the Board determines that additional evidentiary 
development is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination by a physician, who is a 
specialist in demyelinating diseases to 
include multiple sclerosis to determine 
whether it is at least as likely as not 
that multiple sclerosis had its onset 
during service from March 1987 to 
December 1992, or whether multiple 
sclerosis was manifested to compensable 
degree within seven years of the 
veteran's discharge from service in 
December 1992, that is, before December 
1999.  The claims folder must be made 
available to the examiner for review.  

The term "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, 
it means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of one conclusion as it is to find 
against the same conclusion.

In formulating the opinion, the 
examiner is asked to consider and 
comment as appropriately on the 
following: the private medical 
records from the Baylor Medical 
Center, showing the initial 
diagnosis of multiple sclerosis in 
December 2003; the records from 
Parker College of Chiropractic, 
dated from May 1990 to August 2000 
(the entries before December 1992 
were made while the veteran was 
still on active duty); the opinion 
of S.T., M.D., expressed in 
statements in May 2004, in October 
2005, and in December 2005); the 
opinion of R.W., DC, dated in 
March 2006; and the statement of 
the veteran's father, W.B., Ph.D., 
dated in March 2006.  

If multiple sclerosis was not 
manifested during service, please 
comment on whether or not multiple 
sclerosis was manifested to a 
disabling degree before December 
1999, identifying the objective 
signs of motor or sensory 
abnormality that support the 
diagnosis. 

2. Schedule the veteran for a VA 
examination by an orthopedist to 
determine whether it is at least as 
likely as not that any current left 
shoulder disability, impingement 
syndrome, separate from multiple 
sclerosis, is related to the veteran's 
period of service from March 1987 to 
December 1992, in which tendonitis was 
documented in the records of Parker 
College, dated in May 1990, and joint 
strain was documented in the service 
medical records, dated in December 1990.  

The examiner is also asked to comment on 
the clinical significance of the post-
service history that the veteran had a 
left shoulder dislocation, playing 
football in high school (records of 
Parker College, dated in July 28, 1993), 
which preceded service by at least three 
years, in the context of whether there is 
sufficient factual evidence to support a 
well-reasoned conclusion that the veteran 
had a pre-existing left shoulder 
disability before service.  And, if so, 
did the pre-existing left shoulder 
disability permanently increase in 
severity beyond the natural progression 
of the condition during service, that is, 
a worsening of the underlying condition 
as contrasted with a worsening of 
symptoms, considering accepted medical 
principles pertaining to the history, 
manifestation, clinical course, and 
character of the pre-existing condition?

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
one conclusion as it is to find against 
the same conclusion.  

3. Upon completion of the foregoing, the 
claims should be readjudicated.  If any 
decision remains adverse to the veteran, 
then provide him with a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


